DETAILED ACTION
Preliminary Amendment
As per preliminary amendment filled on 4/20/2020 claims 1-20 has been canceled and new claims 21-40 are added and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Resource Allocation and Scheduling for Batch Jobs”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al USPN 6,263,358 in view of Boutin et al USPN 9,442,760

Lee et al teaches 
computing, based at least in part on the limit and the number of resource attributes, a number of buckets to be used to represent requirements of the pending jobs in the report with respect to individual ones of the resource attributes (column 8, line 27, the mailbox 200 is implemented as a multi-threaded module with inter-agent communication via TCP/IP sockets.  One thread of execution, the server thread, continuously listens for and accepts incoming TCP connection requests from other agents, receives any incoming messages from those agents and puts the received messages into an in-tray (a queue).  A second thread, the client thread, opens TCP connections with other agents to deliver messages.  Messages to be delivered are retrieved from an out-tray (queue).  When other modules of the agent request a message to be delivered to another agent, those messages are placed on the out-tray of the mailbox to be later picked up by the client-thread.  The message language used in the current implementation is the KQML agent communication language [Tim Finin, Yannis Labrou & James Mayfield (1997), KQML as an Agent Communication Language, in Bradshaw, J (Ed.), Software Agents, Cambridge Mass: MIT Press, Chapter 14, pages 291-316]);
preparing the report, wherein said preparing comprises determining at least one aggregate requirement corresponding to individual ones of the buckets (column 34, line 18, a Reports Tool: this provides a GANTT chart type presentation of the overall task which an agent for example may be controlling.  Typically, an agent enlists the help and services of many other agents, and this tool allows the designer to choose some 

Regarding claims 22, 29 and 36
Lee et al teaches 
 the limit on the size is independent of the number of pending jobs in the one or more queues, such that the size of a first report which represents the resource requirement of a first number of pending jobs is no larger than the size of a second report which represents the resource requirements of a second number of pending jobs, wherein the first number is greater than the second number (column 38, line 62, referring again to FIG. 7, consider the scenario with three agents A, B, and E. In order to perform a job, J1 say, Agent A might delegate a subpart (J11) of this job to Agent B, who in turn delegates a subpart (J111) of J11 to Agent E. Because of the autonomy of the individual agents, Agent A is only aware of the subpart of J1 it is scheduled to perform, and the subpart (J11) it delegated to Agent B; it remains unaware of the 

Regarding claims 23, 30 and 37
Lee et al teaches 
 the aggregate requirement corresponding to a particular bucket comprises one of: (a) an average of a set of resource requirements mapped to the particular bucket, (b) a maximum of a set of resource requirements mapped to the particular bucket or (c) a median of a set of resource requirements mapped to the particular bucket (column 33, 
agents spend actually executing tasks; and  (d) the coordination versus execution time ratio, i.e. how much time is spent coordinating tasks as opposed to actually running them. Statistics such as these are particularly useful in debugging or fine-tuning the performance of a society of agents.  For example, using the control monitor tool and the statistics tool, a user is better able to answer questions such as "what organisational structuring, and distribution of task and coordination know-how best minimises the time spent coordinating jobs and maximises the time spent executing them (i.e. increasing the profitability of the society)".  If the agents in the society learn from experience, the statistics tool becomes even more useful in assessing the performance of different 

Regarding 24, 31 and 38
Boutin et al teaches 
 utilizing a balanced splitting strategy to determine a range of requirements with respect to a particular resource for a particular bucket (column 16, line 14, after an opportunistic task is dispatched, the job scheduler tracks the task in its ready list until the task completes.  When scheduling a regular task, the job scheduler considers both unscheduled tasks and previously scheduled opportunistic tasks that still wait for execution.  Each job scheduler allocates its tokens to tasks and performs task matches in a descending order of their priorities.  It is not required that an opportunistic task be upgraded on the same machine, but it might be preferable as there is no initialization time.  By calculating all costs holistically, the scheduler favors upgrading opportunistic tasks on machines with fewer regular tasks, while waiting for temporarily heavily loaded machines to drain.  This strategy results in a better utilization of the tokens and better load balancing).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate strategy for balance. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into resource management for task and jobs to be balanced so that its identified suitable servers for executing tasks as the task becomes ready for execution.

Regarding claims 25, 32 and 39
Lee et al teaches 
selecting a type of aggregate requirement to be indicated in the report for a particular bucket based at least in part on an expected behavior of a job in response to providing a particular resource to the job in a quantity smaller than a maximum requirement of the job for the particular resource (column 41, line 52, the control monitor tool is useful in debugging and/or analysing the behaviour of a society of agents by allowing a user to dynamically reconfigure the society and analyse its subsequent behaviour.  This is useful when testing hypotheses.  The user can use it to study the effects of various changes on agents' constitution, organisational relations, co-ordination behaviour etc. For example, an agent might, contrary to expectations, consistently reject a job for which it has adequate know-how (task) but lacks the required resources although there are other agents in the society that can produce the required resources.  Using the control monitor tool to browse through the tasks and resources of the agent, a user might convince herself that the agent possesses the know-how but lacks the resources.  Checking the agent's list of coordination strategies may, for example, indicate that the agent does have the coordination ability to subcontract out the production of the required resources to other agents in the set-up.  Since the agent rejects the job though, the user might posit two hypotheses, that either (A) the agent is unaware of other agents in the society that can produce the required resource, or (B) the time-out period that the agent waits for acceptance after sending out job request messages to other agents might be less than the time needed by those agents to 

Regarding claims 26, 33 and 40
Lee et al teaches 
obtaining an event notification at a scheduler and determining, based at least in part on the event notification, that the report is to be prepared (column 7, line 30, planner and scheduler 220 which plans and schedules the tasks the agent is controlling, monitoring or managing based on decisions taken by the co-ordination engine and reasoning system 210 and the resources and tasks available to be controlled, monitored and/or managed by the agent) and (column 14, line 56, in this phase, an agent A2 has been triggered by an incoming message from another Agent A1 which for instance needs to delegate tasks.  The incoming message will be sent to the co-ordination engine and reasoning system 210 of A2 which will call on the planner and scheduler 220, and on the various databases 230, 225, 215, 245 in building and running a co-ordination graph in order to respond to agent A1.  In the resource phase, agent A2 will use the task database 230 to see what resources a task requires, and the resource and commitment databases 225, 245 to see if it has those resources available).



Regarding claim 27
Lee et al teaches 
at least one resource requirement indicated in the report is a requirement for a particular software stack (column 18, line 40, the implementation of a CABS agent's planner/scheduler 220 is a means-end partial and hierarchical planner.  Referring also to FIG. 9, it maintains a commitment table (or database) 245 which is a two-dimensional array with rows 900 denoting available processors and columns 905 denoting time points (using an integer representation of time).  The base time ("O") of the table is the current time, while the maximum time is the current time plus the maximum plan-ahead period of the agent) and (column 19, line 8, For each task in the set of applicable-tasks do  Attempt to place the task in the commitment table in a continuous  block of free spaces, between the desired end-time e of the task  and the current-time. If not enough free spaces are available for the task, go on to the next task in the set of  applicable-tasks.  If task has been successfully placed on the table:  Add task to the set output-tasks  the start-time s of the task is given by its start position  on the table  Let consumed-resources = the set of resources  required to perform the task.  For each resource C in consumed-resources:  Check the resource database for C  if the resource database contains C then allocate C to  the task; otherwise create a subgoal to achieve resource  C by time s, and with other constraints such as quality  similar to those imposed on the top-level goal.  Next, recursively invoke the planner to achieve the new  subgoal C, and append the two outputs of the planner  respectively to the sets output-tasks and  output-subgoals.  If the no task can be found to achieve the resource R 

Regarding claim 34
Lee et al teaches
wherein at least one requirement indicated in the report is a requirement with respect to a time interval between a request for a job and an initiation of that job (column 22, line 20, An output of the task is a callback 555, this being the instruction which is output via the execution monitor 250 to the external system 125 to perform a relevant function.  An example might be to run a facsimile activity.  The logical description comprises a variable 550 which describes loading paper and dialling a facsimile network number.  A decomposition 560 for the task 
would list sub-tasks such as detecting presence of the master sheet to be sent, or of a block of text data in the correct buffer, detecting ring tone, detecting call pick up and commencing transmission, or detecting busy tone, storing the required number and retrying after a set time interval.  (These are clearly sub-tasks which could not be done in parallel or divided amongst facsimile machines.) The callback 555 is the instruction to a facsimile machine in the real world to carry out the actual facsimile activity).

Relevant Art
US 7137119 B1 Sankaranarayan; Mukund et al. teaches Resource manager architecture with resource allocation utilizing priority-based preemption				

US 9413707 B2 Roman; Anthony C. et al. teaches Automated user task management	
US 5437032 A Wolf; Joel L. et al. teaches Task scheduler for a miltiprocessor system	
US 6757897 B1 Shi; Zhanhe et al. teaches  Apparatus and methods for scheduling and performing tasks	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ANIL KHATRI/Primary Examiner, Art Unit 2191